Detailed Action
This office action is a response to an application filed on 6/27/2020 in which claims 1 – 25 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/27/2020.
Drawings
The Examiner contends that the drawings submitted on 6/27/2020 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 Such claim limitation(s) is/are: means for scheduling the service requests; means for sending a pull request; means for sending a second pull request;  in claim 9; means for sending a pending service requests; means for sending the pending service requests; in claim 10, means for assigning priorities in Claim 11; means for mapping in Claim 12; means for means for sending a result in Claim 13; means for storing in Claim 14; means for receiving in Claim 15; and means for storing in Claim 16.

In reviewing the specification, Examiner finds supporting structure for these limitations e.g. means for sending a pull request; means for sending a second pull request (Figure 2B) , means for assigning priorities (Figure 5A element 522); means for mapping (Figure 5A element 544); means for means for sending a result (Figure 5B element 558); means for storing in Figure 6; means for receiving (Figure 5B element 558); means for storing in Figure 6

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Examiner finds that there is corresponding structure in the specification to support the limitations.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuraishi United States Patent Application 20150067689 in view of Horwood United States Patent Application 20180034924.
	With regards to Claims 1, 9, 17, 25, Kuraishi teaches of a system to schedule service requests in a network computing system using hardware queue managers; ¶ [0051] The job scheduling apparatus 10 may be provided as dedicated hardware, with each component provided as separate dedicated hardware modules. Alternatively, the job scheduling apparatus may be provided as a software function, for example, as a process running on a data centre manager.
the system comprising:  a gateway-level hardware queue manager in an edge gateway to schedule the service requests received from client devices in a queue; ¶ 0052] The job information receiving module 12 is configured to receive job information defining a job pending execution in the computing system, the job information including an indication of computing hardware resources required to execute the job, and an indication of an allocation of application licenses required to execute the job. The job information may be submitted by a user. 
  a rack-level hardware queue manager in a physical rack in communication with the edge gateway, the rack-level hardware queue manager to send a pull request to the gateway- level hardware queue manager for a first one of the service requests; ¶ 0052] The job information receiving module 12 is configured to receive job information defining a job pending execution in the computing system, the job information including an indication of computing hardware resources required to execute the job, and an indication of an allocation of application licenses required to execute the job. The job information may be submitted by a user. Alternatively or additionally, the job information may be based on a request submitted by a user having been received at the computing system separately and been subjected to processing in preparation for submission to the job information receiving module 12 as job information.
 and a drawer-level hardware queue manager in a drawer of the physical rack, the drawer- level hardware queue manager to send a second pull request to the rack-level hardware queue manager for the first one of the service requests; ¶ 0053] The job information receiving module may be configured to perform processing on the received job information, for example, to extract certain data or indications from the job information. The job information may be received in units so that one single unit of job information corresponds to one job, for example, one batch job script 140 per job. Alternatively, job information may be provided as data from which the job information receiving module 12 is configured to identify the individual jobs and extract the requirements per job. In terms of requirements, the job information receiving module 12 may be configured to extract from the job information an indication of the computing hardware resources required to execute a particular job and the application licenses required to execute a particular job

Kuraishi teaches the invention substantially as recited above. However, Kuraishi does not teach where the drawer including a resource to provide a function as a service specified in the first one of the service requests   Horwood in the same field of endeavor teaches in  ¶ 0011] A system and method for a unified interface to networked webservices of a preferred embodiment functions to provide a streamlined approach that enables access to a wide variety of programmatic and/or computational services. The system and method can be used to provide a function-as-a-service (FaaS) offering, wherein functionality across a wide variety of services can be made easily accessible and scalably offered to those wishing to consume that webservice. The system and method enable sets of functionality to be developed and deployed as a webservice to a FaaS platform. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraishi. 

One would have been motivated to modify Kuraishi in this manner so that a user can obtain FaaS with low latency.		

With regard to Claims 2, 10, 18, Kuraishi teaches the invention substantially as recited above. However, Kuraishi does not teach of a hardware queue manager communication interface in the gateway-level hardware queue manager, the hardware queue manager communication interface to:  ¶ 0052] Accordingly, the method may include providing a set of standard interfaces capable of receiving request. More specifically, the method can include providing a set of function call interfaces that comprise at least a command line interface, a library interface, a web browser interface, an SDK interface, a graphical user interface, and/or an API. Different webservice function call requests can be received through different interfaces. In one variation, the method can include providing a web browser interface. The web browser interface may be used by any browser-enabled device. The browser interface can include graphical user interface exposed through a web application. The browser interface could additionally or alternatively include a URL formatting syntax for specifying a webservice request. The result of the webservice request can be returned in the webpage rendered for that URL. In another variation, the method can include providing a command line interface

and send a second one of the service requests to the peer edge gateway in response to a pull request from the peer edge gateway, the pull request from the peer edge gateway being responsive to the pending service requests message. ¶ [0056] Block S220, which includes processing the webservice function call request, functions to determine how to handle an inbound request. Processing the request preferably includes determining routing to a function of a webservice. The namespace syntax of the webservice function call request is analyzed to identify a corresponding webservice. Processing the request can include transforming the function call request for the function service. This may include translating the provided arguments for the webservice. Type checking or inferencing, error reporting, rate limiting, authentication, and/or other aspects may be enforced at the gateway layer during the processing of the webservice function call. As mentioned above, defined webservice semantics may be used in the webservice definition, which could translate into various forms of processing of the webservice function call. Processing the request can additionally include logging analytics. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraishi. 

One would have been motivated to modify Kuraishi in this manner so that service request can be processed faster when a pending service requests message is sent from an edge gateway to a peer edge gateway.

With regard to Claims 3, 11, 19, Kuraishi teaches the invention substantially as recited above. However, Kuraishi does not teach where the service requests include at least one of deadlines, round-trip latencies, service type identifiers, or service identifiers, ¶[0033] ... In another variation, an outside system may commonly use two or more webservices—accordingly, use of one webservice by the outside system could be an indicator for use of another webservice. Management of the webservices can involve proactively allocating a webservice instances (or deallocating), regionally distributing webservices (e.g., to minimize network latency), setting up shared computing resources, and/or taking any suitable action for combined usage of webservices

and further including a prioritizer in the gateway-level hardware queue manager to assign priorities to the service requests based on the at least one of the deadlines, the round-trip latencies, the service type identifiers, or the service identifiers. [0054] Similarly, the method may include providing a query interface to the set of webservices. Search queries can be executed in identifying a webservice matching some query parameters. In response to a webservice query, the method preferably generates a set of webservice query results. In one variation, a webservice function call can be made in the form of a webservice query, which can then trigger automatic selection of one of a set of webservice query results to be used as the invoked webservice. {I.e. prioritize}For example, a webservice call may be made querying for a weather reporting webservice to return the weather for a specified address. Suitable webservices that matching the query properties (e.g., the webservice should report weather, and accept an address as an input). The selection of the webservice may be based on closest match to the query, the webservice popularity ranking, and/or other factors. In one variation, webservices may be able to be selectively promoted. For example, sponsored webservices may be prioritized for selection due to their status over other more popular webservices.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraishi. 

One would have been motivated to modify Kuraishi in this manner so that services can be prioritized and the user can obtain FaaS with low latency.

With regard to Claims 4, 12, 20, Kuraishi teaches of a request-to-client map in the gateway-level hardware queue manager to map pending ones of the service requests with identifiers of corresponding ones of the client devices;¶[0008] Embodiments of the present invention include a job scheduling system configured to schedule job execution timings in a computing system; the job scheduling system comprising: a job information receiving module configured to receive job information defining a job pending execution in the computing system, the job information including an indication of computing hardware resources required to execute the job, and an indication of an allocation of application licenses required to execute the job; and a job execution scheduler configured to schedule execution of the job at a timing determined in dependence upon the availability of both the indicated computing hardware resources and the indicated application licenses.

With regard to Claims 5, 13, 21, Kuraishi teaches the invention substantially as recited above. However, Kuraishi does not teach of including a client communication interface in the gateway-level hardware queue manager to send a result generated by the function as a service specified in the first one of the service requests to a corresponding one of the client devices based on the request-to-client map. Horwood in the same field of endeavor teaches in ¶ [0034] As shown in FIG. 2, a method for a unified interface to networked webservices of a preferred embodiment can include creating a webservice within a FaaS platform S100 and enabling invocation of the webservice resource for an end client S200. Creating a webservice resource within a FaaS platform S100 preferably includes receiving a webservice resource definition Silo, processing the webservice resource definition S120, and instantiating a webservice within a webservice hosting platform S130. Enabling invocation of the webservice for an end client preferably includes receiving a webservice function call request S210, processing the webservice function call request S220, executing the webservice function call request on a webservice instance S230, and responding with a result of the webservice S240.	

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraishi. 

One would have been motivated to modify Kuraishi in this manner so that services can be prioritized and the user can obtain FaaS with low latency.

With regard to Claims 6, 14, 22, Kuraishi teaches a first services table in the rack-level hardware queue manager;¶ [0011] .. For example, the job information receiving module may have access to a lookup table for matching jobs to appropriate configurations of computing hardware resources.

 a second services table in the drawer-level hardware queue manager; ¶ [0012] Similarly, the indication of application licenses required to execute the job are requirements insofar as they have been specified as being the application licenses which the user would like to be used for executing the job, or the application licenses that it is derivable from the job information that the user would like to be used. For example, the user may specify a quality of service level or performance target, which in combination with other information about the job, enables the job information receiving module to derive appropriate allocations of licenses, for example, by reference to a lookup table

Kuraishi teaches the invention substantially as recited above. However, Kuraishi does not teach of 
and a system manager in the gateway-level hardware queue manager, the system manager to store at least one of a service type identifier or a service identifier in the first and second services tables indicative of the function as a service provided by the resource of the drawer.  Horwood in the same field of endeavor teaches in ¶ [0028] The platform interface gateway 120 of a preferred embodiment handles function call requests made to a webservice. Function calls made through an interface are directed to the gateway 120 where the gateway 120 processes the requests. The platform interface gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance of the webservice, and to track usage. The FaaS platform 100 preferably supports at least one programmatic interface used in accessing a webservice. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraishi.

One would have been motivated to modify Hara in this manner the resource of the drawer can be allocated function as a service in accordance to services tables. 

With regard to Claims 7, 15, 23, Kuraishi teaches of a resource communication interface in the drawer-level hardware queue manager to receive a third pull request from the resource to retrieve the first one of the service requests; ¶[0062] The dotted lines in FIG. 3 represent the principle interactions between process or components. The hard lines represent interconnections, and it can be seen that the head node 110 acts as an access point by which users 400 can access the infrastructure and applications of the computing nodes 200. The IJMS daemon 100 via the proxy license servers 130 provides a mechanism to reserve and acquire application licenses from the real license servers 300 on behalf of a job. The job scheduler 120 is responsible for reserving computing resources 210 on behalf of the job and coordinating execution of the job at a timing when the required application licenses have been acquired and the required computing resources are available.

With regard to Claims 8, 16, 24, Kuraishi teaches of the system as defined including a services rules table in the drawer-level hardware queue manager to store a first policy rule indicative of a type of a function as a service for which a service request is to be pulled from the rack-level hardware queue manager and a second policy rule indicative of a priority for processing the first one of the service requests; ¶ [0051] The job scheduling apparatus 10 may be provided as dedicated hardware, with each component provided as separate dedicated hardware modules. Alternatively, the job scheduling apparatus may be provided as a software function, for example, as a process running on a data centre manager. The components may be considered to be functional modules running as part of a software function and hence the distinction between the components is useful for understanding the function of embodiments but does not necessarily teach or imply that they must be provided separately. It may be that the job information receiving module 12, the job execution scheduler 14, and the hardware scheduling module 18 are provided as part of a job scheduler or a job scheduler process, while the license scheduling module 16 is external to the job scheduler or as a separate process, the license scheduling module 16 coordinating the acquisition of application licenses and assigning them to jobs. ..



Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462